      Case 3:18-cv-07502-WHA Document 68 Filed 01/24/19 Page 1 of 2



 1   Keith A. Custis
       kcustis@custislawpc.com
 2   CUSTIS LAW, P.C.
 3   1875 Century Park East, Suite 700
     Los Angeles, California 90067
 4   (213) 863-4276

 5   Ashley Keller (pro hac vice)
       ack@kellerlenkner.com
 6   Travis Lenkner (pro hac vice)
 7     tdl@kellerlenkner.com
     Tom Kayes (pro hac vice)
 8     tk@kellerlenkner.com
     KELLER LENKNER LLC
 9   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
10
     (312) 741-5220
11
     Warren Postman (pro hac vice)
12     wdp@kellerlenkner.com
     KELLER LENKNER LLC
13   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
14
     (202) 749-8334
15
     Attorneys for Petitioners
16
                                  UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
18
     VICTORIA ABARCA, et al.,                      No. 3:18-cv-07502-WHA
19
20                         Petitioners,            NOTICE OF WITHDRAWAL OF
                                                   MOTION TO COMPEL
21          v.                                     ARBITRATION
22   LYFT, INC.,                                   Date:     February 26, 2019
23                                                 Location: Courtroom 12
                           Respondent.             Judge:    William H. Alsup
24

25

26

27

28
                                                                NOTICE OF WITHDRAWAL OF
                                                           MOTION TO COMPEL ARBITRATION
                                                                 CASE NO. 3:18-CV-7502-WHA
       Case 3:18-cv-07502-WHA Document 68 Filed 01/24/19 Page 2 of 2



 1          On December 13, 2018, Petitioners moved to compel arbitration. ECF No. 5. The original

 2   deadlines for the motion were: Lyft’s response on December 27, 2018; Petitioners’ reply on January

 3   3, 2019; and the hearing on January 22, 2019. ECF No. 45. On December 21, 2018, Petitioners and

 4   Lyft filed a stipulation to extend the deadlines so that Lyft’s response would be due January 25,

 5   2019; Petitioners’ reply would be due February 6, 2019; and the hearing would be on or after

 6   February 21, 2019. Id. On December 26, 2018, Judge Laporte granted the parties’ stipulation as to

 7   the briefing deadlines and scheduled the hearing for February 26, 2019. Id.

 8          At this time, Petitioners withdraw their motion to compel, ECF No. 5, without prejudice.

 9   Petitioners respectfully request that the Court vacate the current briefing schedule and the February

10   26, 2019 hearing date.

11   Date: January 24, 2019                Respectfully submitted,

12                                         /s/ Travis Lenkner____________________
                                           Travis Lenkner (pro hac vice)
13                                           tdl@kellerlenkner.com
14                                         Ashley Keller (pro hac vice)
                                             ack@kellerlenkner.com
15                                         Tom Kayes (pro hac vice)
                                             tk@kellerlenkner.com
16                                         KELLER LENKNER LLC
                                           150 N. Riverside Plaza, Suite 4270
17                                         Chicago, Illinois 60606
18                                         (312) 741-5220

19                                         Warren Postman (pro hac vice)
                                             wdp@kellerlenkner.com
20                                         KELLER LENKNER LLC
                                           1300 I Street, N.W., Suite 400E
21
                                           Washington, D.C. 20005
22                                         (202) 749-8334

23                                         Keith A. Custis
                                             kcustis@custislawpc.com
24                                         CUSTIS LAW, P.C.
                                           1875 Century Park East, Suite 700
25
                                           Los Angeles, California 90067
26                                         (213) 863-4276

27                                         Attorneys for Petitioners
28
                                                                            NOTICE OF WITHDRAWAL OF
                                                                       MOTION TO COMPEL ARBITRATION
                                                                             CASE NO. 3:18-CV-7502-WHA
